Case 1:19-cr-20538-KMW Document 11 Entered on FLSD Docket 09/04/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA, CASE NO. 19-20538-CR-WILLIAMS/
TORRES
Plaintiff,
VS.
MICHAEL ALLEN PATA,
Defendant.

/

 

NOTICE OF PERMANENT APPEARANCE
Pursuant to Southern District of Florida Local Rule 88.7, Bruce H. Lehr, Esquire, enters
this Notice of Permanent Appearance as counsel for the Defendant above-named. This appearance
does not encompass any appellate representation.

Respectfully submitted,

LEHR LEVI & MENDEZ, P.A.
Attorneys for Defendant Pata
Suite 910

1401 Brickell Avenue

Miami, Florida 33131

(305) 377-1777

BY__/S/ Bruce H. Lehr
BRUCE H. LEHR
Florida Bar Number 318930

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

with the Clerk of the Court using CM/ECF. J also certify that the foregoing document is being
Case 1:19-cr-20538-KMW Document 11 Entered on FLSD Docket 09/04/2019 Page 2 of 2

served this day on all counsel of record or pro se parties of record via transmission of Notices of

Electronic Filing generated by CM/ECF.

/S/ Bruce H. Lehr
BRUCE H. LEHR
